DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 30 – 49 have been examined in this application.  In accordance with Amendments To The Claims filed on March 31, 2021, Claims 1 – 29 have been CANCELLED, and Claims 30 – 49 have been presented as NEW.  This communication is the first action on the merits.
The filing date of the above referenced application is March 31, 2021.  The Application Data Sheet filed on March 31, 2021, claims domestic benefit as a continuation of prior Application 14/580280 with a filing date of December 23, 2014.  Examination is being undertaken in consideration of December 23, 2014, as the priority date.  The Information Disclosure Statement with a filing date of March 31, 2021, has been acknowledged.

Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see Specification page 9). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b), as being indefinite.  Claim 38 includes in-part a limitation of: the payment processing computing system.  There is insufficient antecedent basis for this term in the claim.  

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30 – 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 30 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 30 recites, in part, a method for processing a payment transaction submitted by a merchant, receiving transaction data and a set of transaction terms and conditions applicable to the transaction, receiving a current set of transaction terms and conditions, storing the current set of transaction terms and conditions, storing a transaction record, linking the stored current set of transaction terms and conditions with the stored transaction record, and apply the stored current set of transaction terms and conditions to the payment transaction.  The limitations of 
processing a payment transaction submitted by a merchant, receiving transaction data and terms and conditions applicable to the transaction, receiving current transaction terms and conditions, storing, linking and applying the stored transaction terms and conditions to the payment transaction, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a merchant computing system, an acquirer processor, an electronic network, a point of sale (POS) device, a terms and conditions database, and a transaction database to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components. Specification paragraphs 29 – 33 additionally identify general computer components and communication operations, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more that an abstract an abstract idea.  Claim 30 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 31 – 38, dependent from Claim 30, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 31 – 38 also do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computer components associated with processing a payment transaction submitted by a merchant, receiving transaction data and terms and conditions applicable to the transaction, receiving current transaction terms and conditions, storing, linking and applying the stored transaction terms and conditions to the payment transaction, is not an inventive concept.
Independent product Claim 39 and independent system Claim 46 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, product Claim 39 and system Claim 46 are substantially similar to method Claim 30.
Claims 40 – 45 and 47 – 49, dependent from Claims 39 and 46, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 40 – 45 and 47 – 49 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with processing a payment transaction submitted by a merchant, receiving transaction data and terms and conditions applicable to the transaction, receiving current transaction terms and conditions, storing, linking and applying the stored transaction terms and conditions to the payment transaction, is not an inventive concept.
Therefore, Claims 30 – 49 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 30 – 49 are rejected under U.S.C. 103 as being unpatentable over Powell et al., U.S. 2014/0006264 in view of Nguyen et al., U.S. 2005/0071226 in view of Joao, U.S. 2010/0274723.

As per Claim 30 (New),
Powell teaches a computer-implemented method of processing a payment vehicle transaction, wherein the payment vehicle transaction is submitted by a merchant computing system, and wherein the merchant computing system Is associated with a merchant, (Powell ¶¶ [0038] – [0041] and Fig 4 read on a transaction through a merchant computing system and sending/receiving data in a payment network.) the method comprising:
	receiving, by an acquirer processor over an electronic network, transaction data from the merchant computing system, (Powell ¶¶ [0038] – [0041], [0049] – [0050] Figs 4,5 read on receipt in a payment network of transaction data related to a purchase from a merchant through an acquirer system.) the transaction data being associated with the payment vehicle transaction at a merchant point of sale (POS) device, (Powell ¶¶ [0038] – [0041], [0044], [0045], [0052] – [0054] and Figs 4,5 read on a transaction through a merchant computing system and a point of sale.) and a set of transaction terms and conditions of the merchant being applicable to the payment vehicle transaction; (Powell ¶¶ [0024], [0038] – [0041], [0043] – [0045], [0052] and Figs 1,4,5 read on receipt in a payment network of transaction data related to a purchase from a merchant through an acquirer system.)
	receiving, by the acquirer processor over the electronic network, a current set of transaction terms and conditions (id. Powell, directly above.) … [ ] … 
	storing, by the acquirer processor, the current set of transaction terms and conditions (Powell ¶¶ [0049] – [0054], [0065] – [0070] and Figs 5,6,8 read on a database and storage of transaction records for the payment network, inclusive of transaction data, account data, merchant data and instructions for settling transactions.) … [ ] …  
	storing, by the acquirer processor, a transaction record comprising the transaction data in a transaction database, the transaction database being communicably coupled to the acquirer processor; and (Powell ¶¶ [0024], [0038] – [0041], [0043] – [0045], [0049] – [0052] and Figs 1,4,5 read on a database, receipt in a payment network of transaction data, and storage of transaction records for the payment network.)
linking, by the acquirer processor, the stored current set of transaction terms and conditions with the stored transaction record, (Powell ¶¶ [0043], [0049] – [0054], [0065] – [0070] and Figs 4,5,6,8 read on transaction records and data operations subject to conditions, conducted through a payment network among a plurality of interconnected server systems with web based and internet communications.) … [ ] … 
Powell does not teach:
(terms and conditions) from a network address associated with the merchant:
the linking being performed using a terms and conditions identifier, and the terms and conditions identifier being used to apply the stored current set of transaction terms and conditions to the payment vehicle transaction.
Nguyen, however, teaches:
(terms and conditions) from a network address associated with the merchant: (Nguyen ¶¶ [0031], [0035], [0069] – [0075] and Figs 1,8 read on a website associated with a merchant and a current set of terms and conditions being obtained from the website.)
the linking being performed using a terms and conditions identifier, and the terms and conditions identifier being used to apply the stored current set of transaction terms and conditions to the payment vehicle transaction. (Nguyen ¶¶ [0028], [0039], [0048], [0055], [0056], [0063] and Figs 1,3,5,6,7 read on a database with a terms and conditions identifier related to a specific transaction, including updated terms and conditions parameters.)
It would have been obvious to one of ordinary skill in the art to include in the system and chargeback transactions settlement of Powell, the terms and conditions, and identification aspects of Nguyen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to consumer/merchant transactions, cardholders and payment accounts, with the motivation being to enhance management of terms and conditions statements in a financial transaction.  (see Nguyen ¶¶ [0004] – [0007].)
Powell in view of Nguyen does not teach:
	(storing)… in a terms and conditions database, the terms and conditions database being communicably coupled to the acquirer processor;
Joao, however teaches:
(storing)… in a terms and conditions database, the terms and conditions database being communicably coupled to the acquirer processor; (Joao ¶¶ [0107], [0112], [0115] – [0122], [0136] – [0141], [0159], and Figs 1,2 read on a merchant system in a network with database storage for merchant terms and conditions.)
It would have been obvious to one of ordinary skill in the art to include in the system and chargeback transactions settlement of Powell in view of Nguyen, the merchant systems, contact, network, access, detection and updated information aspects of Joao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to consumer/ merchant transactions, payment accounts and settlement, with the motivation being to enhance security and risk management operations for merchants, vendors and providers in conducting financial transactions.  (see Joao ¶¶ [0009] – [0012].)

As per Claim 31 (New),
Powell in view of Nguyen in view of Joao teaches the computer-implemented method of claim 30, wherein the network address (see Nguyen ¶¶ [0031], [0035], [0069] – [0075] and Figs 1,8 referenced above in Claim 30.) is accessed in response to receiving the transaction data. (Powell ¶¶ [0043] – [0046], [0078], [0083], [0089] and Figs 4,5,12 read on the transaction clearing and settlement process.)

As per Claim 32 (New),
Powell in view of Nguyen in view of Joao teaches the computer-implemented method of claim 30, wherein the network address (see Nguyen ¶¶ [0031], [0035], [0069] – [0075] and Figs 1,8 referenced above in Claim 30.) is accessed at least daily. (Powell ¶¶ [0023], [0028], [0041], [0043] – [0046], [0078], [0083], [0089] and Figs 4,5,12 read on the transaction clearing and settlement process occurring each day.)

As per Claim 33 (New),
Powell in view of Nguyen in view of Joao teaches the computer-implemented method of claim 30, wherein the transaction data comprises the set of transaction terms and conditions. (Powell ¶¶ [0024], [0038] – [0041], [0043] – [0045], [0052] and Figs 1,4,5 read on receipt in a payment network of transaction data related to a purchase from a merchant through an acquirer system.  (e.g., see Powell ¶ [0043] as to suitable information included in transaction data.))

As per Claim 34 (New),
Powell in view of Nguyen in view of Joao teaches the computer-implemented method of claim 30, further comprising: receiving from the merchant a first data file, wherein the first data file includes the set of transaction terms and conditions. (see Powell ¶¶ [0024], [0038] – [0041], [0043] – [0045], [0052] and Figs 1,4,5 referenced above in Claim 30.)

As per Claim 35 (New),
Powell in view of Nguyen in view of Joao teaches the computer-implemented method of claim 30, further comprising: receiving from the merchant a second data file, (Powell ¶¶ [0023], [0024], [0072] – [0074], [0079], [0083], [0084] and Figs 4,9,12 read on a second data file (e.g., chargeback) processed through a merchant.) wherein the second data file is an updated set of transaction terms and conditions; and
subsequent to receiving the second data file, linking the updated set of transaction terms and conditions to transaction data received from the merchant computing system. (Powell ¶¶ [0023], [0033], [0048], [0073], [0074], [0079], [0083], [0084] and Figs 4,9,12 read on linking second data to an original transaction.)

As per Claim 36 (New),
Powell in view of Nguyen in view of Joao teaches the computer-implemented method of claim 30, wherein the payment vehicle transaction is initiated with a payment vehicle that is associated with an account holder and an issuer financial institution, (Powell ¶¶ [0038], [0039], [0046] and Figs 4,5 read on a cardholder and issuer.), further comprising: 
subsequent to the account holder initiating a chargeback request at the issuer financial institution, (Powell ¶¶ [0023], [0024], [0072] – [0074], [0079], [0083], [0084] and Figs 4,9,12 read on a customer initiated chargeback request.) identifying the transaction record associated with the chargeback request; (Powell ¶¶ [0023], [0033], [0048], [0073], [0074], [0079], [0083], [0084] and Figs 4,9,12 read on a chargeback request and linking data to an original transaction.); and
 providing the set of transaction terms and conditions to a requesting party. (Powell ¶¶ [0045], [0081] – [0089] and Figs 4,11,12 read on transmission of chargeback files, reconciliation and resolution among the parties to the transaction.)

As per Claim 37 (New),
Powell in view of Nguyen in view of Joao teaches the computer-implemented method of claim 35, further comprising;
	comparing, by the acquirer processor, the updated set of transaction terms and conditions to the stored current set of transaction terms and conditions; and
storing, by the acquirer processor to the terms and conditions database, the updated set of transaction terms and conditions upon a determination that the updated set of transaction terms and conditions is different from the stored current set of transaction terms and conditions (Joao ¶¶ [0044], [0115] – [0122], [0136] – [0141], [0159], [0206], [0216], [0222], [0228], [0266], [0267], [0276], [0349] and Figs 1,2,4,6 read on a merchant system with database storage for merchant terms and conditions, and detecting or determining new information being made available in the database.)

As per Claim 38 (New),
Powell in view of Nguyen in view of Joao teaches the computer-implemented method of claim 30, wherein the acquirer processor comprises the payment processing computing system and the transaction database. (Powell ¶¶ [0044] – [0046], [0049] – [0054], [0065] – [0070] and Figs 4,5,6,8 read on transaction data operations conducted through a payment network among a plurality of interconnected server systems, inclusive of an acquirer system.)

As per Claim 39 (New),
The Examiner notes that Claim 39 reads as follows:
A non-transitory computer readable medium having instructions stored thereon which when executed by a processor cause the processor to:
	receive transaction data from a merchant computing system, the transaction data being associated with a payment vehicle transaction at a merchant point of sale (POS) device, and a set of transaction terms and conditions of the merchant being applicable to the payment vehicle transaction;
	receive a current set of transaction terms and conditions from a network address associated with the merchant:
	store the current set of transaction terms and conditions in a terms and conditions database, the terms and conditions database being communicably coupled to an acquirer processor:
	store a transaction record comprising the transaction data in a transaction database, the transaction database being communicably coupled to the acquirer processor; and
	link the stored current set of transaction terms and conditions with the stored transaction record, the linking being performed using a terms and conditions identifier, and the terms and conditions identifier being used to apply the stored current set of transaction terms and conditions to the payment vehicle transaction.
Claim 39 is directed to the product which is implied by the method of Claim 30, and is therefore rejected under the same rationale as Claim 30.

As per Claim 40 (New),
The Examiner notes that Claim 40 reads as follows:
The non-transitory computer readable medium of claim 39, wherein the instructions further cause the processor to access the network address in response to receiving the transaction data.
Claim 40 is directed to the product which is implied by the method of Claim 31, and is therefore rejected under the same rationale as Claim 31.

As per Claim 41 (New),
The Examiner notes that Claim 41 reads as follows:
The non-transitory computer readable medium of claim 39, wherein the transaction data comprises the set of transaction terms and conditions.
Claim 41 is directed to the product which is implied by the method of Claim 33, and is therefore rejected under the same rationale as Claim 33.

As per Claim 42 (New),
The Examiner notes that Claim 42 reads as follows:
The non-transitory computer readable medium of claim 39, wherein the instructions further cause the processor to:
	receive from the merchant a first data file, wherein the first data file includes the set of transaction terms and conditions.
Claim 42 is directed to the product which is implied by the method of Claim 34, and is therefore rejected under the same rationale as Claim 34.

As per Claim 43 (New),
The Examiner notes that Claim 43 reads as follows:
The non-transitory computer readable medium of claim 39, wherein the instructions further cause the processor to:
	receive from the merchant a second data file, wherein the second data file is an updated set of transaction terms and conditions; and
	link the updated set of transaction terms and conditions to transaction data received from the merchant computing system.
Claim 43 is directed to the product which is implied by the method of Claim 35, and is therefore rejected under the same rationale as Claim 35.

As per Claim 44 (New),
The Examiner notes that Claim 44 reads as follows:
The non-transitory computer readable medium of claim 39, wherein the payment vehicle transaction is initiated with a payment vehicle that is associated with an account holder and an issuer financial institution, and wherein the instructions further cause the processor to:
	identify the transaction record associated with a chargeback request initiated by the account holder; and provide the set of transaction terms and conditions to a requesting party.
Claim 44 is directed to the product which is implied by the method of Claim 36, and is therefore rejected under the same rationale as Claim 36.

As per Claim 45 (New),
The Examiner notes that Claim 45 reads as follows:
The non-transitory computer readable medium of claim 43, wherein the instructions cause the processor to;
compare the updated set of transaction terms and conditions to the stored current set of transaction terms and conditions; and
store, in the terms and conditions database, the updated set of transaction terms and conditions upon a determination that the updated set of transaction terms and conditions is different from the stored current set of transaction terms and conditions.
Claim 45 is directed to the product which is implied by the method of Claim 37, and is therefore rejected under the same rationale as Claim 37.

As per Claim 46 (New),
The Examiner notes that Claim 46 reads as follows:
A system for processing a payment vehicle transaction, wherein the payment vehicle transaction is submitted by a merchant computing system, and wherein the merchant computing system is associated with a merchant, the system comprising at least one computer processor, the at least one computer processor configured to execute instructions for:
receiving, by an acquirer processor over an electronic network, transaction data from the merchant computing system, the transaction data being associated with the payment vehicle transaction at a merchant point of sale (POS) device, and a set of transaction terms and conditions of the merchant being applicable to the payment vehicle transaction;
receiving, by the acquirer processor over the electronic network, a current set of transaction terms and conditions from a network address associated with the merchant:
storing, by the acquirer processor, the current set of transaction terms and conditions in a terms and conditions database, the terms and conditions database being communicably coupled to the acquirer processor;
storing, by the acquirer processor, a transaction record comprising the transaction data in a transaction database, the transaction database being communicably coupled to the acquirer processor; and
linking, by the acquirer processor, the stored current set of transaction terms and conditions with the stored transaction record, the linking being performed using a terms and conditions identifier, and the terms and conditions identifier being used to apply the stored current set of transaction terms and conditions to the payment vehicle transaction.
Claim 46 is directed to the system which is implied by the method of Claim 30, and is therefore rejected under the same rationale as Claim 30.

As per Claim 47 (New),
The Examiner notes that Claim 47 reads as follows:
The system of claim 46, further comprising:
	receiving from the merchant a first data file, wherein the first data file includes the set of transaction terms and conditions.
Claim 47 is directed to the system which is implied by the method of Claim 34, and is therefore rejected under the same rationale as Claim 34.

As per Claim 48 (New),
The Examiner notes that Claim 48 reads as follows:
The system of claim 46, further comprising:
	receiving from the merchant a second data file, wherein the second data file is an updated set of transaction terms and conditions; and
	subsequent to receiving the second data file, linking the updated set of transaction terms and conditions to transaction data received from the merchant computing system.
Claim 48 is directed to the system which is implied by the method of Claim 35, and is therefore rejected under the same rationale as Claim 35.

As per Claim 49 (New),
The Examiner notes that Claim 49 reads as follows:
The system of claim 46, wherein the payment vehicle transaction is initiated with a payment vehicle that is associated with an account holder and an issuer financial institution, further comprising:
	subsequent to the account holder initiating a chargeback request at the issuer financial institution, identifying the transaction record associated with the chargeback request; and providing the set of transaction terms and conditions to a requesting party.
Claim 49 is directed to the system which is implied by the method of Claim 36, and is therefore rejected under the same rationale as Claim 36.

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Purves et al., U.S. 2015/0220914 generally identifying consumer/merchant terms and conditions relative to a transaction, along with changed terms and conditions; and Bal et al., U.S. 2013/0282443 generally identifying extracting content from a webpage associated with a merchant, and detecting changes to a merchant webpage inclusive of transaction terms and conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                      November 22, 2022